IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37610

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 710
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 17, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARGARET FALLON ARRONTE,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Michael R. Crabtree, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge



PER CURIAM
       Margaret Fallon Arronte pled guilty to forgery, Idaho Code § 18-3601, and grand theft,
I.C. §§ 18-2401(1), 18-2407(1)(b)(3). The district court sentenced Arronte to concurrent unified
terms of ten years with two years determinate on the forgery charge and a unified term of ten
years with three years determinate on the grand theft charge. The sentences were suspended and
Arronte was placed on probation. After several probation violations, continued probation, and
opportunities to participate in the retained jurisdiction program, the district court relinquished
jurisdiction and ordered execution of her sentences. Arronte filed an Idaho Criminal Rule 35
motion, which the district court denied. Arronte appeals.




                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Arronte’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Arronte’s Rule 35 motion is affirmed.




                                                2